In a coram nobis proceeding, defendant appeals, as limited by his brief: (1) from so much of an order of the County Court, Queens County, dated November 30, 1961, as denied, without a hearing, his application to vacate a judgment of said court rendered January 26, 1960 after trial, convicting him of grand larceny in the first degree, and sentencing him to serve a term of 5 to 10 years; and (2) from an order of said court dated December 14, 1961, made upon reargument, which adhered to the original determination. Order of December 14, 1961, affirmed. No opinion. Appeal from order of November 30, 1961, dismissed. That order was superseded by the order of December 14, 1961, granting reargument. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hill, JJ., concur.